 1       James D. Weakley, Esq. Bar No. 082853
         Brande L. Gustafson, Esq. Bar No. 267130
 2       WEAKLEY & ARENDT
         A PROFESSIONAL CORPORATION
 3       5200 N. Palm Avenue, Suite 211
         Fresno, California 93704
 4       Telephone: (559) 221-5256
         Facsimile: (559) 221-5262
 5       Jim@walaw-fresno.com
         Brande@walaw-fresno.com
 6
     Attorneys for Defendant, Deputy Gabriel Romo
 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   STAN SEVERI and MYRANDA SEVERI,            )                CASE NO. 1:17-CV-00931-AWI-JLT
                                                )
12                  Plaintiffs,                 )                STIPULATION AND [Proposed] ORDER
                                                )                TO MODIFY SCHEDULING ORDER FOR
13                  vs.                                          LIMITED PURPOSE OF DEPOSING
                                                )                RULE 30(b)(6) DESIGNEE SERGEANT
14   COUNTY OF KERN; KERN COUNTY                )                PAT McIRVIN
     SHERIFF DONNY YOUNGBLOOD; in his )
15   individual capacity; DEPUTY GABRIEL        )                (Doc. 50)

16   ROMO, in his individual capacity; and DOES )
     1 to 100, Inclusive, in their individual   )
     capacities,                                )
17
                      Defendants.               )
18

19            The parties1, by and through their respective counsel, have stipulated to modify the
20
     existing Scheduling Order (Doc. No. 16) as modified by the Stipulation and Order to Modify
21
     Scheduling Order (Doc. No. 44) for the limited purpose of allowing Plaintiff Stan Severi to take
22
     the deposition of Sergeant Pat McIrvin, one of Defendant County of Kern’s Rule 30(b)(6)
23
     designees, past the current close of non-expert discovery on March 29, 2019.
24

25            Plaintiffs noticed the Rule 30(b)(6) deposition to defendant County of Kern on February
26   21, 2019. In preparing the Rule 30(b)(6) designees for their deposition, counsel for County of
27
     1
       At present, neither Defendants nor plaintiff Stan Severi know the whereabouts of plaintiff Myranda Severi and
28   thus are not currently able to obtain her consent to this stipulation.

     Stipulation & [Proposed] Order to Modify Scheduling Order
     for Limited Purpose of Deposing Rule 30(b)(6) Designee Sgt. McIrvin
                                                             1
 1   Kern learned that one of the designees, Sergeant Pat McIrvin, had surgery scheduled, of

 2   immediate medical need, for March 25, 2019 (the same day as the deposition), and would need

 3   at least a week to recover from the surgery, meaning he could not be deposed until after the

 4   close of non-expert discovery.

 5           As a result, the parties stipulate that the current non-expert discovery deadline of March

 6   29, 2019 be extended to April 26, 2019 just for purposes of deposing County of Kern’s Rule

 7   30(b)(6) designee Sergeant Pat McIrvin.

 8   Respectfully Submitted,
 9   Dated: March 27, 2019                             WEAKLEY & ARENDT
                                                       A Professional Corporation
10

11                                             By:      /s/ James D. Weakley
                                                        James D. Weakley
12                                                      Brande L. Gustafson
                                                        Attorneys for Defendant
13                                                      Deputy Gabriel Romo
14   Dated: March 27, 2019                              MARGO A. RAISON, COUNTY COUNSEL
15
                                               By:      /s/ Gregory J. Kohler (As authorized on 3/26/19)
16                                                      Gregory J. Kohler, Deputy
                                                        Attorneys for County of Kern, Kern County Sheriff
17                                                      Donny Youngblood, Aaron Warmerdam, Danae
                                                        Wiitala, and Demetrius Cummings
18

19   Dated: March 27, 2019                              RODRIGUEZ & ASSOCIATES
20
                                               By:      /s/ Joseph Whittington (As authorized on 3/27/19)
21                                                      Chantal Trujillo, Esq.
                                                        Joseph Whittington, Esq.
22                                                      Attorneys for Plaintiff Stanley Severi
23                                                    ORDER
24
     IT IS SO ORDERED.
25

26       Dated:      March 28, 2019                                  /s/ Jennifer L. Thurston
                                                               UNITED STATES MAGISTRATE JUDGE
27

28

     Stipulation & [Proposed] Order to Modify Scheduling Order
     for Limited Purpose of Deposing Rule 30(b)(6) Designee Sgt. McIrvin
                                                           2
